PER CURIAM.
The appellant seeks review of the trial court’s order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant’s first five claims of ineffective assistance of counsel are facially insufficient.
In accordance with Spera v. State, 971 So.2d 754 (Fla.2007), we reverse and remand for the trial court to allow the appellant the opportunity to amend his facially insufficient claims within a reasonable period of time. The appellant may also amend his claim of cumulative error. The appellant’s sixth claim that counsel was ineffective for failing to object to his habitual offender sentencing is affirmed without further discussion.
AFFIRMED in part, and REVERSED and REMANDED, in part.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.